COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Officer Kimberley Trimmer-Davis

Appellate case number:   01-15-00495-CV

Trial court case number: 2010-11410

Trial court:             295th District Court of Harris County

        The Court REQUESTS a response to the petition for writ of mandamus from real party
in interest, the City of Houston. The response, if any is due within 20 days of the date of this
order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: June 4, 2015